DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. The applicant argues that the term ‘inorganic substrate’ is narrowed in the instant specification and thus is enabled.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inorganic substrate” in claim 1 is used by the claim to mean “an inorganic substrate,” while the instant specification redefines the term in instant paragraph 0007 for only the use of the disclosure, not necessarily the claims.  The term is indefinite because the specification does not clearly redefine the term as it is written in the claims.  Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 1, 4-7, 9, 12, 17, 19 and 21-22 require an inorganic substrate to be cut.  However, the limitation “inorganic substrate” as in the claims is too broad and includes materials that could not be cut with a regular saw blade.  The instant specification does not provide support for any other substrate besides concrete, cementitious materials or structures formed from stone, and therefore it is recommend the claim be amended as such.  Regarding the 35 USC 112 rejections over “comprising” vs “consisting language”, these limitations are withdrawn due to amendments.  Other 35 USC 112 rejections are maintained.

Manning et al. does not teach that the saw blade lubricant consist of a colloidal silica, a surfactant and water.  Persello et al. teaches that colloidal silica mixtures exhibit superior lubricating properties and a release of water during lubrication at the application of stress (abstract).  Wetherell teaches that it is known in the art to have a composition useful for cutting concrete that includes colloidal silicas, water and in some embodiments, surfactants (para 0012).  Therefore, it would have been obvious to use this composition or arrive at this composition in Jones as taught by Persello and Wetherell as Persello teaches that colloidal silica is a superior lubricant.  It is further noted that Wetherell desires the use of colloidal silicas while cutting concrete to improve the depth of colloidal silica penetration, reduce labor and reduce cutting markings (paras 0010-0019).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that there is no motivation to combine the Li et al. reference.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Manning, Wetherell and Persello do not teach fumed silica with colloidal silica. Li et al. teaches using fumed silica as an alternative to other inorganic compositions that improve hardness and density of concrete in paragraph 0035. Therefore, it would have been obvious to one of ordinary skill in the art to modify Manning, Wetherell and Persello to include fumed silica as Li et al. teaches the recognized suitability and utility of such.
Therefore, for at least these reasons, the previous obviousness rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9, 12, 17, 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cutting structures formed from stone, other cementitious materials and stone, does not reasonably provide enablement for all inorganic substrates as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. One of ordinary skill in the art would have to perform an undue amount of experimentation in order to cut any other inorganic substrate, such as steel or metal, by using the invention.  The status of the prior art reflects this.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, 12, 17, 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-7, 9, 12, 17, 19 and 21-22 require an inorganic substrate to be cut.  However, the limitation “inorganic substrate” is too broad and includes materials that could not be cut with a regular saw blade.  The instant specification does not provide support for any other substrate besides concrete, cementitious materials or structures formed from stone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 3896783) in view of Persello et al. (J. Rheol. 38(6) 1994) and Wetherell (US 2014/0220867 .
As to claims 1, 12, and 19, Manning teaches cutting material of an inorganic substrate, such as concrete, with a saw blade to form a newly formed surface (abstract) and spraying a lubricant onto the saw blade while cutting the material of the inorganic substrate from the inorganic substrate with the saw blade (column 12 lines 9-45).  The lubricant or coolant applied to the saw blade can be any type of fluid and the fluid is used to reduce friction and entrain dust from the substrate being cut in column 2 line 54-column 3 line 27.
Manning et al. does not teach that the saw blade lubricant consist of a colloidal silica, a surfactant and water.  Persello et al. teaches that colloidal silica mixtures exhibit superior lubricating properties and a release of water during lubrication at the application of stress (abstract).  Wetherell teaches that it is known in the art to have a composition useful for cutting concrete that includes colloidal silicas, water and in some embodiments, surfactants (para 0012).  Therefore, it would have been obvious to use this composition or arrive at this composition in Jones as taught by Persello and Wetherell as Persello teaches that colloidal silica is a superior lubricant.  It is further noted that Wetherell desires the use of colloidal silicas while cutting concrete to improve the depth of colloidal silica penetration, reduce labor and reduce cutting markings (paras 0010-0019).
As to claims 4-7, the hardener/densifier reacts with the surface and hardens and densifies the surface as the material remover smooths the surface of pores, microfissures, etc. as broadly claimed in Wetherell throughout the document.
As to claims 21-22, the examiner recognizes that silica fume is an ingredient in high performance concrete.  Cutting the concrete with an abrasive lubricant such as colloidal silica will necessarily release this ingredient such that it is contributing to the lubricating mixture on the saw blade as well.

s 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 3896783) in view of Persello et al. (J. Rheol. 38(6) 1994) and Wetherell (US 2014/0220867 A1) and in further view of Hills (US 2013/0004670 A1)
Manning, Persello and Wetherell do not include a stabilizer.   Hills discloses wherein the colloidal silica includes a stabilizer (paragraph 0005- lithium silicate is less alkaline (i.e., has a lower pH) than other alkaline metal silicates, which protects the substrate from undesirable reactions and improves the stability of the substrate) the stabilizer enabling the silica particles to remain in solution of pH of 8.5 or less (paragraph 0008 as lithium silicate is less alkaline (i.e., has a lower pH)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Manning, Persello and Wetherell to include a stabilizer as taught by Hills to protect the substrate from undesirable reactions.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning, Wetherell and Persello in further view of Li et al. (US 2005/0153140 A1) 
Manning, Wetherell and Persello do not teach fumed silica with colloidal silica. Li et al. teaches using fumed silica as an alternative to other inorganic compositions that improve hardness and density of concrete in paragraph 0035. Therefore, it would have been obvious to one of ordinary skill in the art to modify Manning, Wetherell and Persello to include fumed silica as Li et al. teaches the recognized suitability and utility of such.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715